NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

           ANDREI KARANJA LAGERGREN,
                 Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2016-1347
                  ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00174-JPW, Senior Judge John
Paul Wiese.
               ______________________

                  Decided: July 11, 2016
                  ______________________

      ANDREI KARANJA LAGERGREN, Horizon City, TX, pro
se.

    ERIC LAUFGRABEN, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by MARTIN F. HOCKEY, JR., ROBERT E. KIRSCHMAN, JR.,
BENJAMIN C. MIZER.
                ______________________
2                                          LAGERGREN   v. US



        Before MOORE, LINN, and O’MALLEY, Circuit Judges.
PER CURIAM.
     Andrei Karanja Lagergren (“Lagergren”) appeals from
a decision of the U.S. Court of Federal Claims, dismissing
his claim for lack of subject matter jurisdiction. Lager-
gren acknowledges that the government paid him certain
compensation owed, but he claims that the government
failed to pay him double pay pursuant to a penalty stat-
ute. Because Congress has not waived the United States’
sovereign immunity for claims of this kind, we affirm the
dismissal of Lagergren’s claim.
                       BACKGROUND 1
   Lagergren’s claim is based on 46 U.S.C. § 10504(b)
and (c)(1). Those sections provide as follows:
    (b) The master shall pay a seaman the balance of
    wages due the seaman within 2 days after . . . the
    seaman is discharged . . .
    (c)(1) . . . [W]hen payment is not made as provided
    under subsection (b) of this section without suffi-
    cient cause, the master or owner shall pay to the
    seaman 2 days’ wages for each day payment is de-
    layed.
    Lagergren acknowledges that following his termina-
tion as a seaman on the National Oceanic and Atmospher-
ic vessel Rainier, he received all wages owed. He asserts
only that he is entitled to collect the delayed payment
penalty under § 10504(c)(1). Lagergren’s complaint does
not allege any contractual claim to this entitlement.
    The Court of Federal Claims dismissed his suit, ex-
plaining that the Tucker Act, 28 U.S.C. § 1491 was the


    1   Because we write for the parties, familiarity with
the facts of the case is presumed.
LAGERGREN   v. US                                        3



governing statutory provision, and that the Federal
Government had not waived sovereign immunity for the
double pay penalty provisions. The Court of Federal
Claims also rejected Lagergren’s claim of entitlement to
compensation under the Takings Clause, explaining that
Lagergren did not have a property right in the double pay
penalty. We have jurisdiction over an appeal from the
Court of Federal Claims under 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review the Court of Federal Claims’ decision to
dismiss a case for lack of subject matter jurisdiction de
novo. Brandt v. United States, 710 F.3d 1369, 1373 (Fed.
Cir. 2013).
    By default, the government is immune from suit, and
this default rule is only modified where Congress has
“unequivocally expressed in statutory text” its desire to
waive immunity. Lane v. Pena, 518 U.S. 187, 192 (1992).
Even where such a desire is expressed, the waiver is
generally narrowly construed. Id. The Tucker Act waives
sovereign immunity for claims based in money-mandating
statutory provisions. See 28 U.S.C. § 1491. See also
United States v. Mitchell, 463 U.S. 206, 217 (1983) (“[To
be cognizable under the Tucker Act] the claimant must
demonstrate that the source of substantive law he relies
upon ‘can fairly be interpreted as mandating compensa-
tion by the Federal Government for the damages sus-
tained.” (emphasis added)). But this waiver does not
extend to the payment of penalties. See Missouri Pacific
R.R. v. Ault, 256 U.S. 554, 563 (1921) (“[T]here is nothing
either in the purpose or the letter of these clauses to
indicate that congress intended to authorize suit against
the government for a penalty, if it should fail to perform
the legal obligations imposed.”); McCrea v. United States
(The American Shipper), 70 F.2d 632, 635 (2d Cir.
1934)(holding that the government had not waived im-
munity under the Seamen’s Act of March 4, 1915 for a
4                                          LAGERGREN   v. US



double wages for delay provision because that provision
was a “penalty”).
    While this Court has not previously decided the issue,
we agree with the Second Circuit that Ault requires
explicit Congressional waiver of immunity for government
liability under a statutory penalty provision such as the
one at issue here. Section 10504(c)(1)’s double wages
provision is substantially similar to Section 2 of the
Seamen’s Act at issue in The American Shipper, and we
agree with the Second Circuit that provisions of this type
are primarily punitive in nature. Moreover, in Griffin v.
Oceanic Contractors, Inc., the Supreme Court clarified
that the predecessor to the penalty provision here was
partly punitive in nature. 458 U.S. 564, 572 (1982) (not-
ing that the purpose of the predecessor statute, 46 U.S.C.
§ 596, was “not exclusively compensatory,” and Congress
has secured the general remedial purpose of the Act
through “potentially punitive sanctions designed to deter
negligent or arbitrary delays in payment.”). We therefore
conclude that Lagergren cannot enforce § 10504(c)(1)
against the government.
    Lagergren also asserts that the Court of Federal
Claims improperly failed to apply the Admiralty Clause in
Article 3 of the United States Constitution. We can
discern no basis on which the trial court misapplied the
Admiralty Clause. That clause merely provides that the
“judicial Power shall extend to . . . all Cases of admiralty
and maritime Jurisdiction,” U.S. Const. Art. III, Sec. 2,
Cl. 1. The clause says nothing about the disputed sover-
eign immunity issue here and does not relate to Lager-
gren’s claim for penalties under Section 10504. Similarly,
Lagergren references the due process clause and the equal
protection clause, but neither of those clauses is money-
mandating, and therefore neither can support jurisdiction
in the Court of Federal Claims. See LeBlanc v. United
States, 50 F.3d 1025, 1028 (Fed. Cir. 1995). Finally, to
the extent Lagergren argues entitlement based on a
LAGERGREN   v. US                                         5



taking, we agree with the Court of Federal Claims that
Lagergren must first show that he has a property interest
in the delayed amounts owed, which he has not and
cannot do here. See Adams v. United States, 391 F.3d
1212, 1225 (Fed. Cir. 2004) (“We decline to treat a statu-
tory right to be paid money as a legally-recognized proper-
ty interest . . . . Instead, we view it as nothing more than
an allegation that money is owed.”).
    We conclude that the Court of Federal Claims did not
err in dismissing Lagergren’s claim for lack of subject
matter jurisdiction.
                       AFFIRMED
                          COSTS
   Each party shall bear its own costs.